Exhibit 10 (a)
SECOND AMENDMENT TO SIXTH AMENDED
AND RESTATED CREDIT AGREEMENT
     This Second Amendment to Sixth Amended and Restated Credit Agreement (this
“Second Amendment”) is entered into effective as of the 7th day of October, 2008
(the “Effective Date”), by and among Denbury Onshore, LLC, a Delaware limited
liability company (“Borrower”), Denbury Resources Inc., a Delaware corporation
(“Parent”), JPMorgan Chase Bank, N.A., as Administrative Agent (“Administrative
Agent”), and the financial institutions parties hereto as Banks (“Banks”).
W I T N E S S E T H
     WHEREAS, Borrower, Parent, Administrative Agent, the other agents a party
thereto and Banks are parties to that certain Sixth Amended and Restated Credit
Agreement dated as of September 14, 2006 (as amended, the “Credit Agreement”)
(unless otherwise defined herein, all terms used herein with their initial
letter capitalized shall have the meaning given such terms in the Credit
Agreement); and
     WHEREAS, pursuant to the Credit Agreement, Banks have made a Revolving Loan
to Borrower and provided certain other credit accommodations to Borrower; and
     WHEREAS, Parent and Borrower have requested that the Credit Agreement be
amended to (i) increase the Total Commitment from $350,000,000 to $750,000,000
to be reflected in a new Schedule 2.1 to the Credit Agreement and (ii) amend
certain other terms of the Credit Agreement in certain respects as provided in
this Second Amendment; and
     WHEREAS, Parent and Borrower have requested that The Bank of Nova Scotia,
Keybank National Association and U.S. Bank National Association (each of the
foregoing financial institutions are herein referred to as a “New Bank”) become
new Banks under the Credit Agreement with Commitments as shown on Schedule 2.1
to the Credit Agreement (as amended hereby); and
     WHEREAS, Borrower, as buyer, and Wapiti Energy, LLC, a Texas limited
liability company, Wapiti Operating, LLC, a Texas limited liability company and
Wapiti Gathering, LLC a Texas limited liability company (collectively,
“Seller”), as seller, entered into that certain Purchase and Sale Agreement
dated as of August 19, 2008 (as amended from time to time, the “Conroe Purchase
Agreement”), pursuant to which Borrower has agreed to purchase, directly or
indirectly, from Seller certain oil and gas properties more particularly
described therein (such acquisition, the “Conroe Acquisition” and such
properties, the “Conroe Properties”); and
     WHEREAS, Borrower expects to structure the Conroe Acquisition to qualify
for reverse like-kind exchange treatment under Section 1031 of the Code and the
regulations and revenue procedures promulgated thereunder, including Rev. Proc.
2000-37; and
     WHEREAS, in furtherance of the reverse like-kind exchange, Borrower will
assign the Conroe Purchase Agreement to Denbury Conroe LLC, a Delaware limited
liability company

1



--------------------------------------------------------------------------------



 



(“Denbury Conroe”), that is not affiliated with Borrower, and will lend to
Denbury Conroe up to $600,000,000 from the proceeds of the Borrowings under the
Credit Agreement (as amended hereby) (the “Conroe Loan”); and
     WHEREAS, the Conroe Loan will be evidenced by a promissory note issued by
Denbury Conroe in favor of Borrower (the “Denbury Conroe Note”), which Denbury
Conroe Note will be subsequently collaterally assigned and pledged by Borrower
to Administrative Agent, for the benefit of itself, the Banks and their
Affiliates for whom Obligations may be owed from time to time; and
     WHEREAS, the assignment of the Conroe Purchase Agreement to Denbury Conroe,
the Conroe Acquisition, the making of the Conroe Loan, the pledging of the
Denbury Conroe Note to Administrative Agent and all other transactions relating
to or arising out of the foregoing are collectively referred to herein as the
“Conroe Transactions”; and
     WHEREAS, the Parent and the Borrower have requested that the Administrative
Agent and the Required Banks issue their consent to the Conroe Transactions and
waive certain provisions of the Credit Agreement with respect to the Conroe
Transactions; and
     WHEREAS, subject to and upon the terms and conditions set forth herein,
Banks have agreed to Parent’s and Borrower’s requests.
     NOW THEREFORE, for and in consideration of the mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged and confessed, Parent,
Borrower, Administrative Agent and Banks hereby agree as follows:
Section 1. Amendments. In reliance on the representations, warranties, covenants
and agreements contained in this Second Amendment, and subject to the
satisfaction of the conditions precedent set forth in Section 4 hereof, the
Credit Agreement shall be amended effective as of the Effective Date in the
manner provided in this Section 1.
     1.1 Deleted Definitions. Section 2.1 of the Credit Agreement shall be
amended to delete the definitions of “2005 Bond Exposure” and “Additional
Permitted Revenue Bond Exposure” in their entirety, and all references in the
Credit Agreement to such terms are deleted.
     1.2 Additional Definitions. Section 2.1 of the Credit Agreement shall be
amended to add thereto in alphabetical order the following definitions which
shall read in full as follows:
     “Barnett Shale Assets” means all of Borrower’s oil and gas properties owned
by Borrower on October 7, 2008 and located in Parker, Wise, Tarrant and Johnson
Counties, Texas.
     “Conroe Loan” has the meaning ascribed to such term in the Second
Amendment.
     “Net Proceeds” means, with respect to any event, (a) the cash proceeds
received in respect of such event including any cash

2



--------------------------------------------------------------------------------



 



received in respect of any non-cash proceeds (including any cash payments
received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
excluding any interest payments), but only as and when received, net of (b) the
sum of (i) all reasonable fees and out-of-pocket expenses paid to third parties
(other than Affiliates) in connection with such event and (ii) the amount of all
taxes paid (or reasonably estimated to be payable) during the year that such
event occurred or the next succeeding year and that are directly attributable to
such event (as determined reasonably and in good faith by a Financial Officer).
     “Prepayment Event” means, at any time the Obligations are outstanding, any
sale, transfer or other disposition of an asset permitted by Section 10.5(e).
     “Second Amendment” means that certain Second Amendment to Sixth Amended and
Restated Credit Agreement dated as of October 7, 2008 among Borrower, Parent,
Administrative Agent and Banks.
     “Senior Managing Agent” means Comerica Bank in its capacity as Senior
Managing Agent for Banks hereunder or any successor thereto.
     “Additional Exchange Properties” means those certain oil and gas properties
(other than the Conroe Properties (as defined in the Second Amendment)) that
Borrower may contract for and acquire (through a qualified intermediary) within
180 days of the consummation of the sale of the Barnett Shale Assets utilizing
the proceeds from the disposition of the Barnett Shale Assets in excess of those
required to conclude the Conroe Transactions.
     1.3 Amendment to Definitions. The definitions of “Additional Permitted
Revenue Bonds”, “Agent”, “Applicable Margin”, “Commitment Fee Percentage”,
“Documentation Agent”, “Loan Papers”, “Obligations”, “Permitted Investments”,
“Permitted Subordinate Debt” and “Syndication Agent” contained in Section 2.1 of
the Credit Agreement shall be amended and restated to read in full as follows:
     “Additional Permitted Revenue Bonds” means, whether one or more, Bond
Issuer’s taxable industrial development revenue bonds issued after the date
hereof in connection with an Additional Permitted Revenue Bond Transaction,
which Additional Permitted Revenue Bonds shall (a) be in a maximum aggregate
principal amount of not greater than $200,000,000, (b) bear interest at rates
identical to the interest rates set forth in this Agreement, (c) have a maturity
date that is two (2) years following the issuance thereof,

3



--------------------------------------------------------------------------------



 



and (d) provide that Bond Purchaser’s obligation to make advances of the
proceeds thereof shall expire two (2) years from the date of issuance of such
Additional Permitted Revenue Bonds. Subject to the terms and conditions set
forth in this Agreement, upon the date of any issuance and subsequent purchase
by Bond Purchaser of any Additional Permitted Revenue Bonds pursuant to an
Additional Permitted Revenue Bond Transaction, Bond Purchaser shall be deemed to
have sold to each Bank, and each Bank shall be deemed to have unconditionally
and irrevocably purchased from Bond Purchaser, a participation in such
Additional Permitted Revenue Bonds equal to such Bank’s Commitment Percentage of
any such Additional Permitted Revenue Bonds.
     “Agent” means Administrative Agent, each Syndication Agent, each
Documentation Agent, Senior Managing Agent, Sole Lead Arranger or Book Manager,
and “Agents” means Administrative Agent, each Syndication Agent, each
Documentation Agent, Senior Managing Agent, Sole Lead Arranger and Book Manager,
collectively.
     “Applicable Margin” means, on any date, with respect to each Type of Loan,
an amount determined by reference to the ratio of Outstanding Credit to the
Total Commitment on such date in accordance with the table below:

                  Ratio of Outstanding   Applicable   Applicable Credit to Total
  Margin for   Margin for Base Commitment   Eurodollar Loans   Rate Loans
< .50 to 1
    1.250 %     0 %
> .50 to 1 and < .75 to 1
    1.500 %     0.250 %
> .75 to 1 and < .90 to 1
    1.750 %     0.500 %
> .90 to 1
    2.000 %     0.750 %

     “Commitment Fee Percentage” means, on any date, the percentage determined
by reference to the ratio of Outstanding Credit to the Total Commitment on such
date in accordance with the table below:

4



--------------------------------------------------------------------------------



 



          Ratio of Outstanding Credit   Commitment Fee to Total Commitment  
Percentage
< .50 to 1
    .300 %
> .50 to 1 and < .75 to 1
    .300 %
> .75 to 1 and < .90 to 1
    .375 %
> .90 to 1
    .375 %

     “Documentation Agent” means Union Bank of California, N.A. or Bank of
America, N.A. in its capacity as Documentation Agent for Banks hereunder or any
successor thereto, and “Documentation Agents” means Union Bank of California,
N.A. and Bank of America, N.A., collectively, in their capacities as
Documentation Agents for Banks hereunder.
     “Loan Papers” means this Agreement, the First Amendment, the Second
Amendment, the Notes, each Facility Guaranty which may now or hereafter be
executed, each Parent Pledge Agreement which may now or hereafter be executed,
each Subsidiary Pledge Agreement which may now or hereafter be executed, the
Existing Mortgages (as amended by the Amendments to Mortgages), all Mortgages
now or at any time hereafter delivered pursuant to Section 6.1, the Amendments
to Mortgages, and all other certificates, documents or instruments delivered in
connection with this Agreement, as the foregoing may be amended from time to
time.
     “Obligations” means all present and future indebtedness, obligations and
liabilities, and all renewals and extensions thereof, or any part thereof, of
each Credit Party to Administrative Agent or to any Bank or any Affiliate of any
Bank arising pursuant to (a) the Loan Papers, (b) pursuant to any Hedge
Agreement or Hedge Transaction entered into with any Bank or any Affiliate of
any Bank and (c) the Bond Documents and (d) each and any of the following bank
services provided by any Bank or any Affiliate of any Bank to a Credit Party:
(i) commercial credit cards, (ii) stored value cards, (iii) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services), and all interest accrued on any of the indebtedness,
obligations and liabilities arising pursuant to clauses (a), (b), (c) and/or
(d) above in this definition, and costs, expenses, and attorneys’ fees incurred
in the enforcement or collection of any of the indebtedness, obligations and
liabilities arising pursuant to clauses (a), (b), (c) and/or (d) above in this
definition, regardless of

5



--------------------------------------------------------------------------------



 



whether such indebtedness, obligations and liabilities are direct, indirect,
fixed, contingent, liquidated, unliquidated, joint, several or joint and
several.
     “Permitted Investments” means (a) readily marketable direct obligations of
the United States of America (or investments in mutual funds or similar funds
which invest solely in such obligations), (b) demand or time deposit accounts,
certificates of deposit and money market deposits with maturities of one year or
less of any commercial bank operating in the United States having capital and
surplus in excess of $500,000,000, (c) commercial paper of a domestic issuer if
at the time of purchase such paper is rated in one of the two highest ratings
categories of Standard and Poor’s Corporation or Moody’s Investors Service,
(d) money market funds that invest substantially all of their assets in
securities of the types described in clauses (a) through (c) above,
(e) Investments by any Credit Party in a Subsidiary of Parent that has provided
a Facility Guaranty and the Equity of which has been pledged to Administrative
Agent pursuant to a Parent Pledge Agreement or a Subsidiary Pledge Agreement,
and (f) other Investments; provided, that, the aggregate amount of all other
Investments made pursuant to this clause (f) outstanding at any time shall not
exceed $10,000,000 (measured on a cost basis).
     “Permitted Subordinate Debt” means, collectively, (i) Debt of Borrower
resulting from a single issue of Borrower’s 7.5% Senior Subordinated Notes Due
2013 in an aggregate outstanding principal balance of not greater than
$225,000,000, and which Debt has been assumed by Parent as a co-obligor with
Borrower pursuant to that certain First Supplemental Indenture, dated as of
December 29, 2003, (ii) Debt of Parent resulting from the issue of Parent’s 7.5%
Senior Subordinated Notes Due 2015 in an aggregate outstanding principal amount
of not greater than $300,000,000 and (iii) either (A) subordinate unsecured Debt
of up to $600,000,000 with an interest rate no greater than 10.0% and a maturity
date that is no less than 7 years from the date such Debt is incurred or (B)
subordinate unsecured Debt of up to $600,000,000 with an interest rate no
greater than 9.0%, a maturity date that is no less than 5 years from the date
such Debt is incurred and which is convertible into Equity of Parent; provided
that in each case such Debt issued pursuant to this clause (iii) is issued on or
prior to April 1, 2009.
     “Syndication Agent” means Wells Fargo Bank, N.A. or Fortis Capital Corp.,
in its capacity as Syndication Agent for Banks hereunder or any successor
thereto, and “Syndication Agents” means Wells Fargo Bank, N.A. and Fortis
Capital Corp.,

6



--------------------------------------------------------------------------------



 



collectively, in their capacities as Syndication Agents for Banks hereunder.
     1.4 Amendment to Definition of Additional Permitted Revenue Bond
Transaction. Clause (b) of the definition of “Additional Permitted Revenue Bond
Transaction” contained in Section 2.1 of the Credit Agreement shall be amended
and restated to read in full as follows:

  (b)   such transaction is on substantially similar terms, and pursuant to
substantially similar Additional Permitted Revenue Bond Documents, as the
transaction evidenced by the 2005 Bond Offering and the Bond Documents executed
and delivered in connection therewith, which terms shall provide that any
obligation of Bond Purchaser to purchase Additional Permitted Revenue Bonds
shall be limited to the amount of Borrowings that are then available under and
in accordance with the terms of this Agreement;

     1.5 Amendment to Letter of Credit Sublimit Provision. Clause (b)(i)(B) of
Section 3.1 of the Credit Agreement is hereby amended to delete the reference to
“ten percent (10%)” set forth therein and to insert a reference to “five percent
(5%)” in lieu thereof.
     1.6 Amendment to Mandatory Prepayments Provision. Section 3.6 of the Credit
Agreement is hereby deleted and replaced in its entirety with the following:
     Section 3.6 Mandatory Prepayments. Upon the occurrence of any Borrowing
Base Deficiency, Borrower shall make the mandatory prepayments of the Revolving
Loan required by Section 5.4 hereof. Additionally, if at any time the
Outstanding Credit is in excess of the Total Commitment (as used in this
Section 3.6, a “deficiency”), Borrower shall immediately make a principal
payment on the Revolving Loan sufficient to cause the principal balance of the
Revolving Loan then outstanding to be equal to or less than the Total Commitment
then in effect. If a deficiency cannot be eliminated pursuant to this
Section 3.6 by prepayment of the Revolving Loan (as a result of outstanding
Letter of Credit Exposure), Borrower shall also deposit cash with Administrative
Agent, to be held by Administrative Agent to secure outstanding Letter of Credit
Exposure in the manner contemplated by Section 3.1(b). In addition to the
foregoing, in the event and on each occasion that any Net Proceeds are received
by or on behalf of any Credit Party in respect of any Prepayment Event, the
Borrower shall, immediately after such Net Proceeds are received by any Credit
Party, prepay the Obligations in an aggregate amount equal to 100% of such Net
Proceeds; provided, that so long as the Borrower intends that the Net Proceeds
from such Prepayment Event (or a portion thereof), are to be applied

7



--------------------------------------------------------------------------------



 



within 180 days after such Prepayment Event, to acquire Additional Exchange
Properties to be used in the business of the Borrower, and no Event of Default
has occurred and is continuing, then such immediate prepayment shall be limited
to the outstanding balance of the Conroe Loan, provided, further, that to the
extent any of such remaining Net Proceeds have not been so applied by the end of
such 180 day period, a prepayment shall be required at such time in an amount
equal to such Net Proceeds that have not been so applied. There shall be no
corresponding reduction in the Borrowing Base or in the Total Commitment as a
result of a prepayment of the type described in the immediately preceding
sentence.
     1.7 Amendment to Asset Dispositions Provision. Section 10.5 of the Credit
Agreement is hereby deleted and replaced in its entirety with the following:
     Section 10.5 Asset Dispositions. Parent and Borrower will not, nor will
Parent and/or Borrower permit any other Credit Party to, sell, lease, transfer,
abandon or otherwise dispose of any asset other than (a) the sale in the
ordinary course of business of Hydrocarbons produced from Borrower’s Mineral
Interests, (b) the sale, lease, transfer, abandonment, exchange or other
disposition of other assets, provided, that the aggregate value (which, in the
case of assets consisting of Mineral Interests, shall be the Recognized Value of
such Mineral Interests and in the case of any exchange, shall be the net value
or net Recognized Value realized or resulting from such exchange) of all assets
sold, leased, transferred or disposed of pursuant to this clause (b) in any
period between Scheduled Redeterminations shall not exceed five percent (5%) of
the Borrowing Base then in effect (for purposes of this clause (b) the Closing
Date will be deemed to be a Scheduled Redetermination), (c) the sale, lease,
transfer, abandonment or disposition of Unproved Reserves, (d) the sale of
volumetric production payments of carbon dioxide pursuant to the express terms
of the Genesis Transaction Documents and (e) the sale, assignment, lease,
license, transfer, exchange or other disposition by any Credit Party of all or
substantially all of its right, title and interest in the Barnett Shale Assets;
provided, that, with respect to any disposition of the Barnett Shale Assets,
Administrative Agent shall have received certified copies of any and all
documents related to a like-kind exchange or reverse like-kind exchange
involving the Barnett Shale Assets under Section 1031 of the Code. In no event
will Parent, Borrower or any other Credit Party sell, transfer or dispose of any
Equity in any Restricted Subsidiary nor will any Credit Party (other than
Parent) issue or sell any Equity or any option, warrant or other right to
acquire such Equity or security convertible into such Equity to any Person other
than

8



--------------------------------------------------------------------------------



 



the Credit Party which is the direct parent of such issuer on the Closing Date.
     1.8 Amendment to Agent Provision. Section 13.16 of the Credit Agreement is
hereby deleted and replaced in its entirety with the following:
     Section 13.16 Agents. None of the Banks identified in this Agreement as a
“Documentation Agent”, a “Syndication Agent” and/or a “Senior Managing Agent
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than those applicable to all Banks as such. Without
limiting the foregoing, none of such Documentation Agents, Syndication Agents or
Senior Managing Agent shall have or be deemed to have a fiduciary relationship
with any Bank. Each Bank hereby makes the same acknowledgments with respect to
such Documentation Agents, Syndication Agents and Senior Managing Agent as it
makes with respect to Administrative Agent in Section 13.11.
     1.9 Amendment to Expenses Provision. Clause (a) of Section 15.3 of the
Credit Agreement is hereby amended by deleting the reference therein to “(other
than any Documentation Agent or Syndication Agent)” and inserting “(other than
any Documentation Agent, Syndication Agent or Senior Managing Agent)” in lieu
thereof.
     1.10 Amendment to Amendments and Waiver Provision. Section 15.5 of the
Credit Agreement is hereby amended by adding the following language at the
beginning of such Section:
“Subject to the provisions of Section 15.10(f),”.
     In addition, the word “Any” immediately following such added language is
hereby deleted and replaced with “any”.
     1.11 Replacement of Schedule 2.1. Schedule 2.1 to the Credit Agreement
shall be replaced in its entirety with Schedule 2.1 to this Second Amendment and
Schedule 2.1 hereto shall be deemed to be attached as Schedule 2.1 to the Credit
Agreement.
     1.12 Borrowing Base. Effective as of the Effective Date, the Borrowing Base
shall be reaffirmed at $1,000,000,000. Notwithstanding anything to the contrary
contained in the Credit Agreement, the Borrowing Base shall remain at
$1,000,000,000 until the Scheduled Redetermination scheduled for April 1, 2009,
unless there is a Special Redetermination prior to such time. There shall be no
Scheduled Redetermination of the Borrowing Base on or about October 1, 2008.
Borrower and Banks agree that the Redetermination provided for in this
Section 1.8 shall not be construed or deemed to be a Special Determination for
the purposes of Section 5.3 of the Credit Agreement.
     1.13 Joinder. Each New Bank hereby joins in, becomes a party to, and agrees
to comply with and be bound by the terms and conditions of the Credit Agreement
as a Bank thereunder and under each and every other Loan Paper to which any Bank
is required to be

9



--------------------------------------------------------------------------------



 



bound by the Credit Agreement, to the same extent as if such New Bank were an
original signatory thereto. Each New Bank hereby appoints and authorizes each
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement as are delegated to each such Agent by the
terms thereof, together with such powers and discretion as are reasonably
incidental thereto.
Section 2. Eurodollar Loans. Notwithstanding anything to the contrary set forth
in the Credit Agreement, Borrower agrees that, during the period from the
Effective Date through and including the date that is thirty (30) days following
the Effective Date, all Borrowings made during such 30-day period shall be Base
Rate Borrowings and the Banks shall be under no obligation to make additional
Eurodollar Loans, to Continue Eurodollar Loans or Convert Revolving Loans of any
other Type into Eurodollar Loans. Borrower shall, during such 30-day period, on
the last day(s) of the then current Interest Period(s) for the outstanding
Eurodollar Loans, either prepay such Eurodollar Loans or Convert such Eurodollar
Loans into another Type of Revolving Loan in accordance with the terms of the
Credit Agreement.
Section 3. Consent and Waiver. In reliance on the representations, warranties,
covenants and agreements contained in this Second Amendment, and subject to the
satisfaction of the conditions precedent set forth in Sections 3 and 5 hereof,
Required Banks consent to Borrower’s consummation of the Conroe Transactions,
and waive compliance by Borrower and Parent with each provision of the Credit
Agreement and the other Loan Papers including, without limitation, Section 10.8
of the Credit Agreement, to the extent, but only to the extent, that the Conroe
Transactions (or any term contained in the documents governing and evidencing
the Conroe Transactions) violate such provisions or result in a Default or Event
of Default under the Credit Agreement or the other Loan Papers.
Section 4. Conditions Precedent to Amendment, Consent and Waiver. The amendments
contained in Section 1 hereof and the Consent and Waiver contained in Section 3
hereof are subject to the satisfaction of each of the following conditions
precedent:
     4.1 Counterparts. The Administrative Agent shall have received counterparts
hereof duly executed by the Borrower, Parent, Required Banks, each New Bank and
each Bank whose Commitment is increasing hereunder (or, in the case of any party
as to which an executed counterpart shall not have been received, telegraphic,
telex, or other written confirmation from such party of execution of a
counterpart hereof by such party).
     4.2 Fees. Borrower shall have paid to Administrative Agent any and all
reasonable fees payable to Administrative Agent or the New Banks pursuant to or
in connection with this Second Amendment in consideration for the agreements set
forth herein.
     4.3 Notes. Each Bank that is a New Bank or whose Commitment is increasing
hereunder shall have received a duly completed and executed Note, payable to the
order of such Bank.
     4.4 Legal Opinion. An opinion of Baker & Hostetler LLP, special counsel for
the Credit Parties, dated the Effective Date, favorably opining as to the
enforceability of this Second

10



--------------------------------------------------------------------------------



 



Amendment and covering such other matters relating to the Credit Parties and the
Loan Papers as the Administrative Agent shall reasonably request.
     4.5 Organizational Documents and Certificates. The Administrative Agent
shall have received such documents and certificates as the Administrative Agent
or its counsel may reasonably request relating to the organization, existence
and good standing in its jurisdiction of organization of each of the Credit
Parties, the authorization of the execution of this Second Amendment and any
other legal matters relating to the Borrower, the other Credit Parties, the
Credit Agreement or this Second Amendment, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.
     4.6 Break Funding Payments. If, on the Effective Date, any Eurodollar Loans
are outstanding and if the Effective Date is not the last day of the Interest
Period(s) in respect of such Eurodollar Loans, the Borrower shall have paid any
compensation required under Section 14.5 of the Credit Agreement.
     4.7 No Material Adverse Effect. There shall not have occurred since
December 31, 2007 any events that, individually or in the aggregate, have had a
Material Adverse Effect.
     4.8 No Default. No Default or Event of Default shall have occurred which is
continuing.
     4.9 Other Documents. Administrative Agent shall have been provided with
such documents, instruments and agreements, and Parent and Borrower shall have
taken such actions, in each case as Administrative Agent may reasonably require
in connection with this Second Amendment and the transactions contemplated
hereby.
Section 5. Conditions Precedent to Consent and Waiver. The consent and waiver
contained in Section 3 hereof are subject to Administrative Agent having
received, prior to or contemporaneously with the closing of the Conroe
Transactions, from Borrower (a) a security agreement duly executed by the
Borrower, in form and substance reasonably satisfactory to Administrative Agent,
pursuant to which Borrower collaterally assigns and grants a security interest
in the Denbury Conroe Note to Administrative Agent, for its benefit and on
behalf the Banks and their Affiliates for whom Obligations may be owed from time
to time, (b) the original Denbury Conroe Note, duly endorsed by Borrower in
favor of the Administrative Agent, (c) a true and complete copy of the
fully-executed Conroe Purchase Agreement, together with any disclosure schedules
delivered pursuant thereto, and (d) true and complete copies of the Exchange
Accommodation Titleholder documents relating to the Conroe Transactions.
Section 6. Representations and Warranties. To induce Banks and Administrative
Agent to enter into this Second Amendment, Parent and Borrower hereby jointly
and severally represent and warrant to Banks and Administrative Agent as
follows:
     6.1 Reaffirm Existing Representations and Warranties. Each representation
and warranty of Parent and Borrower contained in the Credit Agreement and the
other Loan Papers is true and correct in all material respects on the date
hereof and will be true and correct in all material respects after giving effect
to the amendments set forth in Section 1 hereof.

11



--------------------------------------------------------------------------------



 



     6.2 Due Authorization; No Conflict. The execution, delivery and performance
by Parent and Borrower of this Second Amendment are within Parent’s and
Borrower’s corporate or organizational powers, have been duly authorized by all
necessary action, require no action by or in respect of, or filing with, any
governmental body, agency or official and do not violate or constitute a default
under any provision of applicable law or any Material Agreement binding upon
Parent, Borrower or their Subsidiaries or result in the creation or imposition
of any Lien upon any of the assets of Parent, Borrower or their Subsidiaries
except Permitted Encumbrances.
     6.3 Validity and Enforceability. This Second Amendment constitutes the
valid and binding obligation of Parent and Borrower enforceable in accordance
with its terms, except as (i) the enforceability thereof may be limited by
bankruptcy, insolvency or similar laws affecting creditor’s rights generally,
and (ii) the availability of equitable remedies may be limited by equitable
principles of general application.
Section 7. Representations and Warranties of New Banks. Each New Bank
(a) represents and warrants that (i) it has full power and authority, and has
taken all action necessary, to execute and deliver this Second Amendment, to
consummate the transactions contemplated hereby and to become a Bank under the
Credit Agreement, (ii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Bank thereunder, (iii) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 9.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Second Amendment and to
become a Bank on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Bank, and (iv) attached hereto is any U.S. Internal Revenue Service or other
documentation required to be delivered by it pursuant to Section 14.6 of the
Credit Agreement, duly completed and executed by the New Bank; and (b) agrees
that (i) it will, independently and without reliance on the Administrative Agent
or any other Bank, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Papers, and (ii) it will perform in accordance
with their terms all of the obligations which by the terms of the Loan Papers
are required to be performed by it as a Bank.
Section 8. Miscellaneous.
     8.1 Reaffirmation of Loan Papers. Any and all of the terms and provisions
of the Credit Agreement and the Loan Papers shall, except as amended and
modified hereby, remain in full force and effect. The amendments contemplated
hereby shall not limit or impair any Liens securing the Obligations, each of
which are hereby ratified, affirmed and extended to secure the Obligations as
they may be increased pursuant hereto.
     8.2 Parties in Interest. All of the terms and provisions of this Second
Amendment shall bind and inure to the benefit of the parties hereto and their
respective successors and assigns.
     8.3 Legal Expenses. Borrower hereby agrees to pay on demand all reasonable
fees and expenses of counsel to Administrative Agent incurred by Administrative
Agent in

12



--------------------------------------------------------------------------------



 



connection with the preparation, negotiation and execution of this Second
Amendment and all related documents.
     8.4 Counterparts. This Second Amendment may be executed in counterparts,
and all parties need not execute the same counterpart; however, no party shall
be bound by this Second Amendment until Parent, Borrower, Required Banks, each
New Bank and each Bank whose Commitment is increasing hereunder have executed a
counterpart. Facsimiles shall be effective as originals.
     8.5 Complete Agreement. THIS SECOND AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN PAPERS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG THE PARTIES.
     8.6 Headings. The headings, captions and arrangements used in this Second
Amendment are, unless specified otherwise, for convenience only and shall not be
deemed to limit, amplify or modify the terms of this Second Amendment, nor
affect the meaning thereof.
     IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
be duly executed by their respective authorized officers on the date and year
first above written.
[Signature Pages to Follow]

13



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
SECOND AMENDMENT TO SIXTH AMENDED
AND RESTATED CREDIT AGREEMENT

            PARENT:

DENBURY RESOURCES INC.,
a Delaware corporation
      By:   /s/ Phil Rykhoek         Phil Rykhoek,        Senior Vice President
and
Chief Financial Officer        BORROWER:

DENBURY ONSHORE, LLC,
a Delaware limited liability company
      By:   /s/ Phil Rykhoek         Phil Rykhoek,        Senior Vice President
and
Chief Financial Officer     

[Signature Page]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
SECOND AMENDMENT TO SIXTH AMENDED
AND RESTATED CREDIT AGREEMENT
     Each of the undersigned (i) consent and agree to this Second Amendment, and
(ii) agree that the Loan Papers to which it is a party shall remain in full
force and effect and shall continue to be the legal, valid and binding
obligation of such Person, enforceable against it in accordance with its terms.

            DENBURY MARINE, L.L.C.,
a Louisiana limited liability company
      By:   /s/ Phil Rykhoek         Phil Rykhoek,        Senior Vice President
and
Chief Financial Officer        DENBURY OPERATING COMPANY,
a Delaware corporation
      By:   /s/ Phil Rykhoek         Phil Rykhoek,        Senior Vice President
and
Chief Financial Officer        TUSCALOOSA ROYALTY FUND LLC,
a Mississippi limited liability company
      By:   /s/ Phil Rykhoek         Phil Rykhoek,        Senior Vice President
and
Chief Financial Officer     

[Signature Page]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
SECOND AMENDMENT TO SIXTH AMENDED
AND RESTATED CREDIT AGREEMENT

            DENBURY GATHERING & MARKETING, INC.,
a Delaware corporation
      By:   /s/ Phil Rykhoek         Phil Rykhoek,        Senior Vice President
and
Chief Financial Officer     

[Signature Page]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
SECOND AMENDMENT TO SIXTH AMENDED
AND RESTATED CREDIT AGREEMENT

            ADMINISTRATIVE AGENT/BANK:

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and a Bank
      By:   /s/ Brian Orlando         Brian Orlando        Vice President     

[Signature Page]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
SECOND AMENDMENT TO SIXTH AMENDED
AND RESTATED CREDIT AGREEMENT

                  BANKS:    
 
                FORTIS CAPITAL CORP.    
 
           
 
  By:   /s/ David Montgomery    
 
           
 
  Name:   David Montgomery    
 
  Title:   Director    
 
           
 
  By:   /s/ Darrell Holley    
 
           
 
  Name:   Darrell Holley    
 
  Title:   Managing Director    

[Signature Page]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
SECOND AMENDMENT TO SIXTH AMENDED
AND RESTATED CREDIT AGREEMENT

                  BANKS:    
 
                CALYON NEW YORK BRANCH    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

[Signature Page]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
SECOND AMENDMENT TO SIXTH AMENDED
AND RESTATED CREDIT AGREEMENT

                  BANKS:    
 
                COMERICA BANK    
 
           
 
  By:   /s/ Rebecca L. Wilson    
 
           
 
  Name:   Rebecca L. Wilson    
 
  Title:   Assistant Vice President    

[Signature Page]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
SECOND AMENDMENT TO SIXTH AMENDED
AND RESTATED CREDIT AGREEMENT

                  BANKS:    
 
                UNION BANK OF CALIFORNIA, N.A.    
 
           
 
  By:   /s/ Timothy Brendel    
 
           
 
  Name:   Timothy Brendel    
 
  Title:   Assistant Vice President    
 
           
 
  By:   /s/ Jarrod Bourgeois    
 
           
 
  Name:   Jarrod Bourgeois    
 
  Title:   Vice President    

[Signature Page]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
SECOND AMENDMENT TO SIXTH AMENDED
AND RESTATED CREDIT AGREEMENT

                  BANKS:    
 
                BANK OF AMERICA, N.A.    
 
           
 
  By:   /s/ Stephen J. Hoffman    
 
           
 
  Name:   Stephen J. Hoffman    
 
  Title:   Managing Director    

[Signature Page]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
SECOND AMENDMENT TO SIXTH AMENDED
AND RESTATED CREDIT AGREEMENT

                  BANKS:    
 
                BANK OF SCOTLAND    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

[Signature Page]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
SECOND AMENDMENT TO SIXTH AMENDED
AND RESTATED CREDIT AGREEMENT

                  BANKS:    
 
                COMPASS BANK    
 
           
 
  By:   /s/ Greg Determann    
 
           
 
  Name:   Greg Determann    
 
  Title:   Vice President    

[Signature Page]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
SECOND AMENDMENT TO SIXTH AMENDED
AND RESTATED CREDIT AGREEMENT

                  BANKS:    
 
                WELLS FARGO BANK, N.A.    
 
           
 
  By:   /s/ Tom K. Martin    
 
           
 
  Name:   Tom K. Martin    
 
  Title:   Vice President    

[Signature Page]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
SECOND AMENDMENT TO SIXTH AMENDED
AND RESTATED CREDIT AGREEMENT

                  BANKS:    
 
                THE BANK OF NOVA SCOTIA    
 
           
 
  By:   /s/ David G. Mills    
 
           
 
  Name:   David G. Mills    
 
  Title:   Director    

[Signature Page]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
SECOND AMENDMENT TO SIXTH AMENDED
AND RESTATED CREDIT AGREEMENT

                  BANKS:    
 
                KEYBANK NATIONAL ASSOCIATION    
 
           
 
  By:   /s/ Todd Coker    
 
           
 
  Name:   Todd Coker    
 
  Title:   Assistant Vice President    

[Signature Page]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
SECOND AMENDMENT TO SIXTH AMENDED
AND RESTATED CREDIT AGREEMENT

                  BANKS:    
 
                U.S. BANK NATIONAL ASSOCIATION    
 
           
 
  By:   /s/ Mark E. Thompson    
 
           
 
  Name:   Mark E. Thompson    
 
  Title:   Senior Vice President    

[Signature Page]

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.1
FINANCIAL INSTITUTIONS

                      Commitment   Commitment Banks   Amount   Percentage
JPMorgan Chase Bank, N.A.
  $ 100,000,000.00       13.333333 %
Fortis Capital Corp.
  $ 100,000,000.00       13.333333 %
Bank of America, N.A.
  $ 100,000,000.00       13.333333 %
Wells Fargo Bank, N.A.
  $ 100,000,000.00       13.333333 %
Union Bank of California, N.A.
  $ 75,000,000.00       10.000000 %
Comerica Bank
  $ 50,000,000.00       6.666667 %
Keybank National Association
  $ 50,000,000.00       6.666667 %
U.S. Bank National Association
  $ 40,000,000.00       5.333333 %
Calyon New York Branch
  $ 35,000,000.00       4.666667 %
Bank of Scotland
  $ 35,000,000.00       4.666667 %
Compass Bank
  $ 35,000,000.00       4.666667 %
The Bank of Nova Scotia
  $ 30,000,000.00       4.000000 %
Totals:
  $ 750,000,000.00       100.000000 %

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.1
FINANCIAL INSTITUTIONS

              Banks   Domestic Lending Office   Eurodollar Lending Office  
Address for Notice
JPMorgan Chase Bank, NA
  10 S. Dearborn 19th Floor   10 S. Dearborn 19th Floor   2200 Ross Avenue, 3rd
Floor
 
  Mail Code — IL1-0010   Mail Code — IL1-0010   Mail Code: TX1-2911
 
  Chicago, Illinois 60603   Chicago, Illinois 60603   Dallas, Texas 75201
 
  Attn : Cely T. Navarro   Attn : Cely T. Navarro   Attn: Wm. Mark Cranmer
 
  Tel. No. (312) 385-7058   Tel. No. (312) 385-7058   Tel. No. (214) 965-3225
 
  Fax No. (312) 385-7107   Fax No. (312) 385-7107   Fax No. (214) 965-3280
 
           
Fortis Capital Corp.
  Three Stamford Plaza   Three Stamford Plaza   15455 North Dallas Parkway
 
  301 Tressa Blvd.   301 Tressa Blvd.   Suite 1400
 
  Stamford, Connecticut 06901   Stamford, Connecticut 06901   Addison, Texas
75001
 
           
Bank of America, N.A.
  901 Main Street, 67th Floor   901 Main Street, 67th Floor   901 Main Street,
67th Floor
 
  Dallas, Texas 75202   Dallas, Texas 75202   Dallas, Texas 75202
 
           
Wells Fargo Bank, N.A.
  1740 Broadway   1740 Broadway   1445 Ross Avenue, Suite 2360
 
  MAC# C7300-034   MAC# C7300-034   MAC# T5303-233
 
  Denver, Colorado 80274   Denver, Colorado 80274   Dallas, Texas 75202
 
           
Union Bank of California, N.A.
  1980 Saturn Street, V03-251   1980 Saturn Street, V03-251   500 North Akard,
Suite 4200
 
  Monterey Park, California 91755   Monterey Park, California 91755   Dallas,
Texas 75201  
Comerica Bank
  39200 West 6 Mile Road   39200 West 6 Mile Road   Comerica Bank Tower
 
  Lavonia, Michigan 48152   Lavonia, Michigan 48152   1717 Main Street, 4th
Floor, MC6593
 
          Dallas, Texas 75201
 
           
Keybank National Association
           
 
           
U.S. Bank National Association
           
 
           
Calyon New York Branch
  1301 Avenue of the Americas   1301 Avenue of the Americas   1000 Louisiana,
Suite 5360
 
  New York, New York 10019   New York, New York 10019   Houston, Texas 77002
 
           
Bank of Scotland
  565 Fifth Avenue, 5th Floor   565 Fifth Avenue, 5th Floor   565 Fifth Avenue,
5th Floor
 
  New York, New York 10017   New York, New York 10017   New York, New York 10017
 
           
Compass Bank
  24 Greenway Plaza, Suite 1400A   24 Greenway Plaza, Suite 1400A   24 Greenway
Plaza, Suite 1400A
Houston, Texas 77046
 
  Houston, Texas 77046   Houston, Texas 77046    
 
           
The Bank of Nova Scotia
           

Administrative Agent — Address:
2200 Ross Avenue, 3rd Floor
Mail Code: TX1-2911
Dallas, Texas 75201
Tel No. (214) 965-3225
Fax No. (214) 965-3280

 